Citation Nr: 0201189	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  94-32 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.

3.  Entitlement to an evaluation in excess of 20 percent for 
chronic tendonitis of the right rotator cuff.

4.  Entitlement to an evaluation in excess of 30 percent for 
chronic  bronchitis, to include the issue of entitlement to 
an evaluation in excess of 10 percent prior to September 2, 
1999.

5.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), with panic attacks and 
agoraphobia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to October 
1971 in the Marine Corps, from September 1974 to August 1975 
in the Navy, and from December 1976 to September 1992 in the 
Marine Corps.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which awarded service connection 
for chronic tendonitis of the right rotator cuff, a right 
knee disability, a left knee disability, scoliosis if the 
cervical spine, chronic bronchitis, and PTSD.  In that 
decision, the RO assigned a 50 percent disability rating for 
his PTSD, and a 10 percent disability rating for his chronic 
bronchitis.  Noncompensable disability ratings were assigned 
for each of his other disabilities.  Thereafter, the veteran 
perfected timely appeals regarding the disability evaluations 
assigned for each of those disabilities.  During the pendency 
of this appeal, the veteran relocated to Virginia; 
accordingly, his claims file was transferred from the 
Manchester RO to the RO in Roanoke, Virginia.

In September 1994, the veteran presented testimony at a 
personal hearing at the RO.  In a decision dated in January 
1995, the Hearing Officer granted increased ratings of 10 
percent each for the veteran's service-connected chronic 
tendonitis of the right rotator cuff, right knee disability, 
and left knee disability.  The veteran subsequently continued 
to disagree with the disability ratings assigned for his 
service-connected disabilities.

In a May 1997 decision, the Board denied increased 
evaluations for the veteran's service-connected chronic 
tendonitis of the right rotator cuff, right knee disability, 
left knee disability, and scoliosis of the cervical spine.  
The Board also remanded his claims of entitlement to 
increased evaluations for PTSD and chronic bronchitis to the 
RO for additional evidentiary development.  The veteran 
subsequently appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals until March 1999).

While this case was pending at the Court, the veteran's 
representative and the VA Office of the General Counsel filed 
a joint motion to vacate that portion of the Board's May 1997 
decision which had denied increased evaluations for chronic 
tendonitis of the right rotator cuff, a right knee 
disability, and a left knee disability, and to remand those 
issues for readjudication.  In a July 1998 Memorandum 
Decision, the Court granted that motion, vacated the 
specified portions of the Board's May 1997 decision, and 
remanded the veteran's claims to the Board for compliance 
with directives that were specified in the joint motion.  The 
veteran's appeal as to the issue of entitlement to an 
increased evaluation for scoliosis of cervical spine was 
dismissed.

In March 1999, the Board remanded the veteran's claims of 
entitlement to increased evaluations for chronic tendonitis 
of the right rotator cuff, a right knee disability, and a 
left knee disability.  In the text of the Remand, the Board 
noted that the issues of entitlement to increased evaluations 
for PTSD and chronic bronchitis remained on appeal, and that 
the instructions set forth in the Remand portion of the May 
1997 decision were still in effect.

As will be discussed in greater detail below, the requested 
development was completed, and, in a September 2000 rating 
decision, the RO granted an increased evaluation of 20 
percent for the veteran's service-connected tendonitis of the 
right rotator cuff.  In that decision, the RO also granted an 
increased evaluation of 30 percent for his service-connected 
bronchitis.  In a September 2000 Supplemental Statement of 
the Case, the RO continued to deny increased evaluations for 
the service-connected left and right knee disabilities, and 
for PTSD.  The case has since been returned to the Board for 
further appellate review.

In the May 1997 decision, the Board noted that the veteran 
had raised claims of entitlement to effective dates earlier 
than October 5, 1993, for the grants of service connection 
for each of his service-connected disabilities.  These claims 
were denied by the RO in an October 1997 letter, which 
explained that, because his formal claim for service 
connection was received on October 5, 1993, the grants of 
service connection could be made effective no earlier than 
that date.  Because the veteran subsequently reported a 
change of address, this letter was reissued to his new 
address in December 1997.  To the Board's knowledge, the 
veteran has since not filed a Notice of Disagreement 
regarding that denial notification.  Thus, the issues of 
entitlement to effective dates earlier than October 5, 1993, 
for the grants of service connection for each of the 
veteran's service-connected disabilities are not currently 
before the Board on appeal.

The record reflects that, in a June 2001 rating decision, the 
RO denied an increased evaluation for the veteran's service-
connected cervical spine scoliosis with degenerative disc 
disease.  The RO also denied entitlement to service 
connection for anxiety and panic disorders separate from his 
PTSD.  To the Board's knowledge, the veteran has since not 
filed a Notice of Disagreement regarding that decision.  
Thus, these issues are not presently before the Board on 
appeal.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected right knee 
disability is manifested by no more than slight laxity of the 
lateral collateral ligament, and that there is no limitation 
of motion in the right knee joint.

2.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected left knee 
disability is manifested by no more than slight laxity of the 
lateral collateral ligament, and that there is no limitation 
of motion in the left knee joint.

3.  The competent and probative evidence of record 
demonstrates that the veteran's tendonitis of the right 
rotator cuff is manifested by no more than limitation of 
motion in the arm to shoulder level.

4.  With respect to the period from October 5, 1993, to 
September 2, 1999, the competent and probative evidence 
demonstrates that the veteran's chronic bronchitis was 
manifested by a persistent cough and some expectoration, with 
considerable dyspnea on exercise.

5.  With respect to the period on and after September 2, 
1999, the competent and probative evidence demonstrates that 
the veteran's chronic bronchitis was manifested by a 
persistent cough and some expectoration, with considerable 
dyspnea on exercise, and FEV-1/FVC predicted percentage of 
68.

6.  The competent and probative evidence of record 
demonstrates that the veteran's PTSD is manifested by 
impaired impulse control, near continuous depression, and an 
inability to establish and maintain effective interpersonal 
relationships.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
a right knee disability have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001).

2.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability have not been met  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.71a, Diagnostic Code 5257.

3.  The criteria for a rating in excess of 20 percent for the 
veteran's chronic tendonitis of the right rotator cuff have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5024, 5201 (2001).

4.  The criteria for a 30 percent disability rating for 
chronic bronchitis, for the period from October 5, 1993, to 
September 2, 1999, are met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (1996); 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2001).

5.  The criteria for a rating in excess of 30 percent for 
chronic bronchitis, for the period on and after September 2, 
1999, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (1996); 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2001).

6.  The schedular criteria for a 70 percent evaluation for 
PTSD, with panic attacks and agoraphobia, have been met.  38 
U.S.C.A.  § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In October 1993, the veteran filed a formal claim of 
entitlement to service connection for a right shoulder 
injury, a neck injury, a knee problem, bronchitis, and PTSD.  

In February 1994, the veteran was provided with a VA 
orthopedic examination.  He reported a history of a 
motorcycle accident in 1974, and a history of a "bad 
shoulder" ever since.  He also reported that his knees had 
been painful and aching for many years, and that they would 
swell up whenever he jogged or ran.  Clinical evaluation 
revealed full range of motion in both shoulders, with some 
snapping over the posterior edge of the rotator cuff of the 
right shoulder, with minimal tenderness of the anterior 
aspect of the rotator cuff.  No atrophy or weakness was 
found, and reflexes were noted to be active and equal.  The 
VA examiner also noted that there was no sensory deficit 
found on examination.  Examination of the knees revealed full 
range of motion bilaterally, with slight laxity of the 
lateral collateral ligament, especially on the left side.  No 
crepitus was found, and normal mobility was noted in the 
patella when the knee was relaxed to full extension.  The 
veteran was able to squat completely, without pain, and there 
was no fluid within the knee joint.  Reflexes in his lower 
extremities were found to be within normal limits.  The VA 
examiner concluded that the veteran's history and physical 
examination suggested chronic rotator cuff tendonitis, which 
was intermittently symptomatic, and the possibility of early 
degenerative arthritis in both knees.

X-rays taken of the veteran's knees in February 1994 revealed 
no evidence of bone or joint pathology, and no indication of 
recent injury to the bone.  There was also reportedly no 
evidence of increased joint fluid or loose bodies.  The VA 
examiner noted an impression of normal findings.  X-rays of 
the right shoulder revealed no evidence of fracture, 
dislocation, or any other significant bone or joint 
pathology.

During a VA respiratory examination conducted in February 
1994, the veteran reported a twenty-year history of shortness 
of breath and coughing.  He also reported experiencing an 
occasional wheeze, but no wheezing attacks.  Cardiac 
examination was noted to be without murmurs, gallops, or 
rubs.  Chest X-rays were found to be within normal limits, 
and spirometry revealed mild obstruction.  The VA examiner 
noted an impression of chronic bronchitis, with mild airway 
obstruction and modest disability.

During a VA psychiatric examination conducted in March 1994, 
the veteran reported that he had first been diagnosed with 
PTSD during service.  He indicated that, around 1990, he was 
stationed in Okinawa, and began to experienced feelings of 
insecurity, and anxiety attacks.  He reported that, around 
the same time, he was working as an instructor, and began to 
experience flashbacks and nightmares of Vietnam.  The veteran 
stated that he currently experienced panic attacks several 
times per week, which were usually precipitated by his going 
out in public, and that he had a tendency towards poor 
concentration and procrastination.  He also stated that he 
had a history of two marriages, which both ended when his 
wives left him for other men.  He reported that he had a 
number of family who live close by him, but that he spent 
little time with them and preferred solitude.  He indicated 
that he had a very small circle of acquaintances, but no true 
friends that he could share his thoughts and feelings with.  
He reported that he was currently working in a photo darkroom 
for a newspaper approximately 16 hours a week, and that he 
believed himself to be capable of continuing to do that job 
because he could work alone without interference.  The 
veteran noted that he had recently acquired a full-time job 
as a night bookkeeper in a hotel, but that he was unable to 
manage that job due to extremely poor concentration.  He 
indicated that he was still re-experiencing traumatic events 
from Vietnam in the form of distressing nightmares that 
occurred several times a week.  He also reported marked 
feelings of detachment and a very restricted range of affect.  
He further reported that he had marked difficulty sleeping 
and concentrating, and that he had a tendency towards 
hypervigilence and exaggerated startled response.  

Clinical evaluation revealed that he was alert and oriented 
times three, and that he was appropriate and cooperative in 
behavior.  His thought processes were found to be logical, 
coherent, and thought-directed, and his speech was found to 
be normal in volume, rate, and prosody.  No suicidal or 
homicidal ideation was found, but his concentration and 
memory were noted to be slightly decreased.  The psychiatrist 
concluded that the veteran was moderately impaired socially 
due to his PTSD, and that he was slightly impaired 
occupationally as a result of PTSD.  The examiner further 
concluded that he was moderately to severely impaired, both 
socially and occupationally, due to his panic disorder.

In the April 1994  rating decision, the RO granted service 
connection for chronic tendonitis of the right rotator cuff, 
a right knee disability, a left knee disability, and 
scoliosis if the cervical spine, and assigned noncompensable 
evaluations for each of those disabilities.  The RO also 
granted service connection for PTSD, and assigned a 50 
percent evaluation.  Service connection was also established 
for chronic bronchitis, which was evaluated as 10 percent 
disabling.  The veteran subsequently perfected timely appeals 
regarding each of the disability evaluations assigned for his 
service-connected disabilities.

During his September 1994 personal hearing, the veteran 
testified that he was experiencing increasing irritability at 
his job as a film developer.  With respect to his right 
shoulder, he stated that it often felt "out of joint", and 
that it would "catch" sometimes.  He indicated that he 
often heard popping sounds coming from his shoulder.  The 
veteran also testified that he was having problems with his 
knees, and that they hurt a great deal at work.  He explained 
that they had never buckled, but that they did cause him much 
pain.

In November 1994, the veteran underwent a VA social and 
industrial survey.  He reported having chronic obstructive 
pulmonary disorder, PTSD, bronchitis, anxiety, and panic 
attacks.  He indicated he was attending college, but that he 
was having trouble concentrating because he felt so 
miserable.  He also indicated that he was working for a 
newspaper, processing film.  The VA social worker noted that 
the veteran was not receiving treatment for his PTSD, but 
that he did appear to be experiencing many disabling 
symptoms.

In December 1994, the veteran underwent another VA 
respiratory examination.  He reported that he had experienced 
difficulty breathing his entire life, and that he always felt 
wheezy and congested.  He stated that he had been told in the 
past that he had bronchitis, but that he believed that his 
symptoms were mostly due to panic attacks.  Upon clinical 
evaluation, it was noted that he appeared depressed and 
anxious.  Cardiac examination was noted be negative for 
murmurs, gallops, or rubs.  Chest X-rays, spirometry, and 
diffusing capacity were found to be normal.  The VA examiner 
concluded that the veteran suffered mainly from anxiety, but 
that he could not exclude asthma.  The examiner indicated 
that the bulk of his symptoms were likely due to smoking, and 
to his PTSD.

Pulmonary function tests conducted in December 1994 showed 
FEV1 as 100 percent of predicted value, and DLCO (SB) of 84 
percent.  FEV1/FVC was reduced to 73 percent.

During a VA orthopedic examination conducted in December 
1994, the veteran indicated that he was experiencing pain and 
snapping in his right shoulder, as well as pain in his knees, 
accompanied by snapping and swelling after activity.  
Clinical evaluation revealed full range of motion in the 
shoulders, with moderate tenderness over the 
acromioclavicular joint on the right, as well as the 
bicipital canal anteriorly, with popping felt underneath.  
Examination also revealed full range of motion in both knees, 
with calves and thighs of equal circumference on both sides.  
Slight AP and slight lateral collateral ligament laxity was 
found in both knees, but no definite increase in fluid or 
crepitus could be found.  Some moderate tenderness was found 
over the proximal pole of the right patella on compression.  
The VA examiner noted a diagnosis of chronic subluxating 
biceps tendon and tendonitis in the right rotator cuff of the 
right shoulder.

During a VA psychiatric examination conducted in December 
1994, the veteran reported that his situation was relatively 
unchanged since his last psychiatric evaluation, and that he 
had not sought out any treatment for PTSD, despite his 
ongoing symptoms.  He indicated that he experienced panic 
attacks almost on a daily basis, particularly whenever he was 
outside his home.  He further indicated that he was 
attempting to go to college, but that his attacks had been 
disabling in that regard.  He stated that he also experienced 
nightmares and difficulty sleeping, and that he was avoidant 
of other people.  The veteran also reported experiencing poor 
concentration, markedly exaggerated startled response, and a 
tendency towards hypervigilance.  Examination revealed that 
he was alert and oriented times three, with normal 
concentration, memory, language, abstraction, judgment, and 
insight.  He was found to be appropriate and cooperative, 
with speech of normal volume, rate, and prosody.  No suicidal 
or homicidal ideation was found.  The psychiatrist concluded 
that the veteran continued to meet the criteria for PTSD, and 
that the effect of this disorder on his social and 
occupational capacity had not changed since his last 
examination.  The examiner noted that his PTSD and his panic 
attacks with agoraphobia were two separate entities, which 
both contributed to his overall disability.  The VA 
psychiatrist concluded that his panic attacks accounted for 
over half of his social and industrial impairment, which was 
to his advantage since that was more responsive to treatment 
than PTSD.

In a January 1995 decision, the Hearing Officer granted 10 
percent evaluations each for the veteran's service-connected 
chronic tendonitis of the right rotator cuff, right knee 
disability, and left knee disability.  The Hearing Officer 
denied increased evaluations for his remaining service-
connected disabilities.

In March 1996, the veteran underwent a VA general medical 
examination.  He reported that he was experiencing dyspnea on 
exertion, particularly on stairs.  He also complained of 
chest congestion, with productive green sputum, moderate in 
amount.  The VA examiner noted a diagnosis of mild asthma, by 
history, with major anxiety component, without significant 
change since his last examination.

Psychiatric examination in March 1996 revealed the veteran's 
thought process and thought content to be clear and logical, 
with no looseness of association or flight of ideas.  It was 
noted that he appeared mildly anxious on examination, but 
that his eye contact was appropriate and that his speech had 
normal rate and volume.  He reportedly appeared mildly 
dysphoric, with mildly constricted range of effect.  The 
veteran denied any hallucinations, or any suicidal or 
homicidal ideation.  He stated that he was continuing to have 
difficulty with panic attacks several times a week, and that 
he experienced frequent nightmares.  He indicated that he was 
having difficulty sleeping, and that increasing irritability 
had caused him problems at work.  He explained that he was 
currently working part-time at a Wal-Mart, but that he did 
not expect to stay there long because he was having trouble 
interacting with customers in a polite and courteous manner.  
The VA psychiatrist noted diagnoses of panic disorder with 
agoraphobia, and PTSD, and assigned a Global Assessment of 
Functioning (GAF) score of 55.

During a VA orthopedic examination conducted in March 1996, 
the veteran reported that he was experiencing increasing 
popping sensations in his right shoulder, and pain and 
swelling in both of his knees.  Examination of his knees 
revealed slight AP laxity bilaterally, with normal alignment.  
Range of motion was found to be from 0 to 135 degrees 
bilaterally, and some tenderness was noted around the joint 
edges of both knees.  No crepitus was found, and his calves 
and thighs were noted to be of equal circumference.  
Examination of the shoulders revealed full range of passive 
and active motion, with a definite snap heard on rotation and 
full abduction of the right shoulder.  Some localized 
tenderness was found over the bicipital canal and over the 
long head of the biceps tendon, from just below the coracoid 
process to the acromion.  Neurological examination of both 
the upper and lower extremities revealed reflexes to be 
active and equal, with no evidence of sensory deficit.  The 
VA examiner noted diagnoses of chronic bicipital tendonitis 
of the right shoulder, and early degenerative arthritis of 
both knees.

In a Supplemental Statement of the Case dated in April 1996, 
the RO denied increased evaluations for the veteran's 
service-connected disabilities.  His claims folder was 
subsequently forwarded to the Board for appellate review.

As noted in the Introduction, above, the Board denied the 
veteran's claims of entitlement to increased evaluations for 
chronic tendonitis of the right rotator cuff, a right knee 
disability, and a left knee disability, in a May 1997 
decision.  The Board also remanded his claims of entitlement 
to increased evaluations for PTSD and chronic bronchitis to 
the RO for additional evidentiary development.  Specifically, 
the Board determined that the regulatory criteria used for 
rating both the veteran's PTSD and chronic bronchitis had 
changed, and that a remand was necessary in order to properly 
advise him of this change.  In addition, the Board instructed 
the RO to provide him with additional VA examinations in 
regard to these disabilities. 

During a VA psychiatric evaluation conducted in November 
1997, the veteran reported that he was currently unemployed.  
He indicated that he had worked for Wal-Mart for a year and a 
half, but was fired due to his aggression and angry behavior 
with customers.  He reported that he was still experiencing a 
large problem with anxiety and panic attacks, but that his 
problems with agoraphobia had gotten better.  The veteran 
stated that he has horrible dreams and that he was unable to 
get much sleep.  He reported that he became irritable often, 
and that this was what caused him problems at work.  The VA 
psychiatrist noted that he experienced hypervigilance and 
exaggerated startled response, and that he was having 
problems with concentration.  The psychiatrist determined 
that a GAF score of 50 was warranted, based upon severe 
symptoms of PTSD.  The psychiatrist also offered his opinion 
that, under the criteria of Diagnostic Code 9411, the 
veteran's PTSD should warrant a 70 percent evaluation, based 
upon occupational and social impairment in most areas, 
including work, school, family relations, judgment, thinking, 
and mood.  The psychiatrist noted that, although he was not 
suicidal, the veteran experienced severe hopelessness and 
affective disregulation that interfered with routine 
activities.  It was also noted that he experienced near 
continuous depression and panic symptoms, as well as impaired 
impulse control.  Based upon these symptoms, the psychiatrist 
concluded that the veteran had an obvious inability to 
establish and maintain effective relationships with other 
people.

During a VA respiratory examination conducted in November 
1997, the veteran reported a history of frequent episodes of 
bronchitis, characterized by cough and chest congestion.  It 
was noted that he also had symptoms of dyspnea on exertion, 
which were exacerbated in the setting of an upper respiratory 
infection.  The veteran indicated that he also had anxiety 
problems, which he believed exacerbated his problem, because 
it caused him to become tachypneic, more dyspneic, and 
lightheaded.  Physical examination was noted to be normal.  
The VA examiner indicated that pulmonary function tests 
revealed findings that were consistent with a very mild 
degree of airflow obstruction.  Diffusing capacity was found 
to be normal, and the administration of albuterol resulted in 
pulmonary function tests being normal as well.  The VA 
examiner concluded that the veteran suffered from low-grade 
asthma, which had been exacerbated by heavy tobacco use over 
much of his adult life.  The examiner also concluded that he 
may have had an independent condition of chronic bronchitis 
related to cigarette smoking, but that it was difficult to 
separate the clinical picture of asthma from a low-grade 
chronic bronchitis.  The examiner determined that the veteran 
experienced mild to moderate symptoms, with slight dyspnea on 
exertion, normal chest examination, and pulmonary function 
tests that were normal after bronchodilators.  It was noted 
that he did not experienced a daily cough, but instead, that 
he had frequent episodes of bronchitis, which were 
characterized by cough.  The VA examiner found that, overall, 
his disability was best characterized as "moderate".

Pulmonary function tests conducted in November 1997 showed 
FEV1 as 100 percent of predicted value and DLCO (SB) of 89 
percent.  FEV1/FVC was reduced to 71 percent.  The VA 
examiner noted that there had essentially been no changes 
from the veteran's December 1994 tests.

In July 1998, the veteran's representative and the VA General 
Counsel filed a joint motion to vacate that portion of the 
Board's May 1997 decision that had denied increased 
evaluations for chronic tendonitis of the right rotator cuff, 
a right knee disability, and a left knee disability, and to 
remand those issues for readjudication.  With respect to the 
right rotator cuff disability, the parties asserted that the 
Board had erred by failing to consider the provisions of 
38 C.F.R. § 4.40 and the Court's holding in Deluca v. Brown, 
8 Vet. App. 202 (1995).  With respect to his knee 
disabilities, the parties asserted that the Board had failed 
to consider a precedent opinion of the General Counsel, 
VAOPGCPREC 23-97 (July 24, 1997), and whether a separate 
rating was warranted for degenerative arthritis in his knees.  
In a July 1998 Memorandum Decision, the Court granted that 
motion, vacated the specified portion of the Board's May 1997 
decision, and remanded the veteran's claims to the Board for 
compliance with directives that were specified in the motion.  
His appeal as to the issue of entitlement to an increased 
evaluation for scoliosis of cervical spine was dismissed.

As further discussed in the Introduction, the Board remanded 
the veteran's claims of entitlement to increased ratings for 
chronic tendonitis of the right rotator cuff, a right knee 
disability, and a left knee disability, in March 1999.  The 
Board instructed the RO to inquire as to whether any 
additional medical records might exist pertaining to the 
veteran's service-connected disabilities, and to provide him 
with additional VA examinations, in order to obtain 
information relevant to the points raised in the joint 
motion.

Pulmonary function tests conducted in September 1999 showed 
FEV1 as 96 percent of predicted value and DLCO (SB) of 126.2 
percent.  FEV1/FVC was reduced to 68 percent.

In October 1999, the veteran underwent another VA psychiatric 
examination.  He reported that he was again working part-time 
at a Wal-Mart store, even though he had been fired from one 
on a previous occasion because of his irritability.  He 
indicated that, on one occasion, he had gone so far as to 
tell a customer that he was going to "beat the crap out of 
him".  He reported that he currently had a girlfriend, but 
that he otherwise was not very social.  He also reported that 
he was still having panic attacks on almost a daily basis, 
and that he still experienced difficulty sleeping, increased 
arousal, difficulty concentrating, exaggerated startled 
response, and increased irritability, with anger outbursts.  
It was noted that clinical evaluation revealed no evidence of 
delusions, hallucinations, or impairment of thought process.  
He denied any suicidal or homicidal ideation, and examination 
revealed him to be oriented to place, time, and person.  The 
examiner noted diagnoses of PTSD and panic disorder, and 
assigned GAF scores of 50 for PTSD and 50 for panic disorder.

In December 1999, the veteran also underwent a VA general 
medical examination.  He reported that his coughing had 
recently grown much worse, and that his attacks were now 
incapacitating him and preventing him from working full-time.  
He stated that he had recently quit his job as a clerk at 
Wal-Mart.  Clinical evaluation revealed his lungs to be clear 
on percussion and auscultation, and no wheezing sounds were 
heard that could be interpreted as asthma.  Chest X-rays 
revealed a slightly tortuous aorta, but were otherwise 
normal.  It was noted that pulmonary function studies had 
revealed mild obstructive pulmonic disease, with normal 
diffusion capacity.  The VA examiner noted a diagnosis of 
mild obstructive lung disease.

With respect to his orthopedic disabilities, the veteran 
reported that it was no longer possible for him to run, due 
to knee and shoulder pain.  Examination of the knees and 
shoulders revealed no swelling, heat, or redness in any of 
these joints.  No particular weakness was observed, and he 
indicated that there were no periods of flare-up.  He stated 
that the pain was always present when he worked, and that the 
precipitating factors were bending down and active motion.  
No limitation of motion was found in these joints, and it was 
noted that he did not have any brace, cane, or other 
corrective device.  It was also noted that he had no history 
of recurrence of dislocation of the right shoulder, and that 
there was no evidence of inflammatory symptoms in his joints.  
He was found to have 180 degrees of elevation in the left 
shoulder, and 135 degrees of elevation in the right shoulder.  
Range of motion in both knees was found to be from 0 to 140 
degrees.  The VA examiner noted that there was no objective 
evidence of edema, effusion, weakness, instability, redness, 
or heat in any of these joints, but that full elevation of 
the right shoulder did cause a cracking sound.  The examiner 
also noted that there was no ankylosis in any of the 
veteran's joints.  X-rays of the knees revealed minor 
degenerative changes, and X-rays of the right shoulder 
revealed small calcifications near the acromion process, 
thought possibly to represent tendonitis or bursitis of the 
right shoulder.  The VA examiner noted diagnoses of 
tendonitis of the right shoulder, and mild degenerative 
changes of both knees.

During a VA orthopedic examination conducted in March 2000, 
it was noted that examination of the right shoulder showed 
passive range of motion from 0 to 70 degrees without 
difficulty, and active range of motion from 0 to 180 degrees, 
with pain.  Some positive crepitus was noted in the right 
shoulder, with pain on adduction but no pain on rotation.  
Examination of the right knee revealed active range of motion 
from 90 to 180 degrees, and passive range of motion from 90 
to 140 degrees.  No pain, swelling, or tenderness was 
demonstrated.  Examination of the left knee revealed active 
range of motion from 90 to 180 degrees, and passive range of 
motion from 90 to 180 degrees.  The VA examiner indicated 
that there was no evidence of joint laxity in either joint, 
but that the veteran complained of fatigability on excessive 
walking.  It was noted that he was unable to stoop or squat.  
No evidence of incoordination was found.

During a VA respiratory examination conducted in March 2000, 
the veteran complained of shortness of breath on exertion, 
without evidence of chest pain.  In comparing the findings of 
obstructive lung disease reported during his December 1999 
general medical examination with the established diagnosis of 
chronic bronchitis, the VA examiner explained that literature 
shows that chronic bronchitis can progress to a mild 
obstructive lung disease.  The examiner noted diagnoses of 
chronic bronchitis and mild obstructive lung disease.

In May 2000, the RO reviewed the report of the veteran's 
March 2000 orthopedic examination.  The RO noted that range 
of motion had been expressed as starting at 90 degrees, which 
seemed to indicate that he lacked 90 degrees of extension, 
and that he had an extreme hyperflexion of the left knee.  
The RO concluded that the VA examiner should be asked to 
write an addendum to his report, which would take into 
account the definitions of normal ranges of motion set forth 
in the examination worksheet.

In a June 2000 addendum, the VA examiner who had evaluated 
the veteran during his March 2000 orthopedic examination 
explained that range of motion in his left and right knee had 
in fact been from 0 to 140 degrees.  Range of motion in his 
right shoulder was noted to be from 0 to 180 degrees of 
forward flexion; with pain, 0 to 90 degrees of abduction, 
with pain and crepitation; 0 to 90 degrees external rotation; 
and 0 to 90 degrees internal rotation.

In a September 2000 rating decision, the RO granted an 
increased evaluation of 20 percent for the veteran's service-
connected tendonitis of the right shoulder, effective October 
5, 1993.  The RO also granted an increased evaluation of 
30 percent for his service-connected bronchitis, effective 
September 2, 1999.

In September 2000, the RO also issued a Supplemental 
Statement of the Case (SSOC), in which it continued to deny 
increased evaluations for the veteran's service-connected 
disabilities.  In the SSOC, the RO set forth both the old and 
new criteria for evaluating both PTSD and bronchitis.

In April 2001, the VA contracted QTC Medical Services to 
provide an orthopedic examination for the veteran.  He 
reported experiencing pain, weakness, and stiffness in his 
shoulder, as swell as instability, dislocation, locking, and 
lack of endurance.  He stated that he was unable to lift 
heavy objects or throw things.  Examination of the right 
shoulder revealed no heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, or weakness.  Range 
of motion was noted to be restricted, with flexion restricted 
by pain to 140 degrees.  The VA examiner indicated that 
abduction was restricted to 90 degrees due to pain and 
weakness, external rotation was restricted to 60 degrees due 
to pain and weakness, and that rotation was restricted to 80 
degrees due to pain and weakness.  Neurological examination 
revealed deep tendon reflexes to be equal bilaterally, and 
sensation and motor strength were found to be within normal 
limits; there was no evidence of atrophy.  X-rays of the 
right shoulder were found to be negative.  The VA examiner 
noted that he experienced pain, weakness, and lack of 
endurance in his right shoulder.

In a SSOC issued in June 2001, the RO denied entitlement to a 
rating in excess of 20 percent for the veteran's service-
connected tendonitis of the right shoulder.  The claims 
folder was subsequently forwarded to the Board for appellate 
review.

Analysis

A.  Preliminary matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C. § 5103 (West Supp. 2001)).  
The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C. § 5103A (West Supp. 2001)).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the Statement of the Case and Supplemental 
Statements of the case issued during the pendency of this 
appeal, the Board believes that the veteran has been advised 
of what the evidence must show in order to substantiate his 
claims for increased ratings.  Therefore, the Board believes 
that VA has satisfied its duty under both the VCAA and the 
new regulation, 38 C.F.R. § 3.159, to inform the veteran and 
his representative of the information and evidence needed to 
substantiate these claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (codified as amended at 38 U.S.C. § 5103 (West Supp. 
2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide these particular 
claims.  The veteran has been provided with numerous VA 
examinations, and neither he nor his representative has 
alluded to any additional information or evidence that has 
not been obtained and which would be pertinent to the present 
claims.  Therefore, the Board finds that all facts that are 
relevant to these aforementioned issues have been properly 
developed, and that no further action is required in order to 
comply with VA's duty to assist under both the VCAA and the 
new regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(codified at 38 U.S.C. § 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on this 
issue, without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, ___ Vet. App. ___, 
No. 00-51 (Aug. 30, 2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); VCAA § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b) 
(West Supp. 2001)); 38 C.F.R. § 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

B.  Increased rating for right knee and left knee

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
is to be assigned.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  Findings sufficiently characteristic to 
identify the disease and the disability therefrom and, above 
all, coordination of rating with impairment of function will 
be expected in all cases.  § 38 C.F.R. § 4.21.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods, based upon the 
facts found during the appeal period.

The veteran's right and left knee disabilities are currently 
assigned 10 percent evaluations for each knee under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  
Under this code, a 10 percent disability rating is warranted 
for slight recurrent subluxation or lateral instability; a 20 
percent disability rating is warranted for moderate recurrent 
subluxation or lateral instability; and a 30 percent 
disability rating is assigned for severe recurrent 
subluxation or lateral instability.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative is against 
increased evaluations for the veteran's service-connected 
knee disabilities under the criteria of DC 5257.  The Board 
bases this conclusion on the reports of his numerous VA 
orthopedic examinations, which repeatedly demonstrated that 
his service-connected knee disabilities are manifested by no 
more than slight laxity of the lateral collateral ligament.  
For example, the Board notes that slight lateral collateral 
ligament laxity was specifically noted during VA examinations 
conducted in February 1994, December 1994, and March 1996.  
Those examinations were entirely negative for any other 
objective findings in his knees.  Moreover, subsequent VA 
examination in December 1999 and March 2000 were also 
negative for any additional adverse findings in his knees.  
For these reasons, the Board concludes that the preponderance 
of the evidence is against the assignment of increased 
evaluations for the service-connected knee disabilities.

The record reflects that the veteran has been diagnosed with 
degenerative arthritis in both knees, and he has contended 
that his arthritis is related to his service-connected knee 
disabilities.  However, the Board notes that there is no 
competent evidence of record demonstrating that this 
diagnosis is related to his service-connected disabilities.  
Furthermore, even if a relationship had been established, the 
Board believes that the preponderance of the competent and 
probative evidence is against the assignment of separate 
disability ratings on that basis.  Although the Board is, of 
course, cognizant that a veteran who has arthritis and 
instability of the knee may be rated separately under DC 5003 
and DC 5257, we believe such separate ratings to be 
inappropriate in this instance.  See VAOPGCPREC 23-97 (July 
1, 1997).

In this regard, the Board notes that degenerative arthritis 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, which in this case, is either DC 5260 or DC 5261.  
See 38 C.F.R. § 4.71a, DCs 5003, 5260, 5261.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  Note (2) of DC 5003 states that the 20 percent and 
10 percent ratings based upon X-ray findings under DC 5003 
will not be utilized in rating conditions under DC 5013.

In this case, repeated VA examination has demonstrated that 
the veteran has full range of motion in both knees.  Although 
the Board recognizes that flexion was found to be limited to 
135 degrees during his March 1996 examination, flexion was 
found to be to 140 degrees during VA examinations conducted 
in February 1994, December 1994, December 1999, and March 
2000.  In light of these findings, the Board believes that 
the preponderance of the evidence is against the assignment 
of separate evaluations for compensable degrees of limitation 
of motion under DC 5260 or DC 5261.  Furthermore, because the 
evidence demonstrates that there is a full range of motion in 
both knees, and because repeated examination has been 
negative for any objective evidence of swelling, muscle 
spasm, or painful motion, the Board finds that the 
preponderance of the evidence is also against the assignment 
of a 10 percent rating under the criteria of DC 5003.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on the basis of limitation 
of motion requires adequate consideration of functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the Court has also held that, 
where a diagnostic code is not predicated on a limited range 
of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 
4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  In this case, the veteran's 
service-connected knee disabilities have been evaluated using 
the criteria of DC 5257, which is not predicated on 
limitation of motion.  Moreover, the Board has specifically 
determined that separate evaluations under different 
diagnostic codes, which are predicated upon limitation of 
motion, are not warranted.  Therefore, under these 
circumstances, the Board believes that the provisions of 
38 C.F.R. §§ 4.40 or 4.45 are not applicable.  See Johnson, 
supra.

The Board has given consideration to evaluating the veteran's 
service-connected knee disabilities under different 
diagnostic codes.  The Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (en banc).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and the 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  There 
is, however, no evidence of ankylosis of the knee.  
Consequently, 38 C.F.R. § 4.71a, DC 5256 is not for 
application.  There is also no impairment of either the tibia 
or fibula.  Accordingly, DC 5262 is not for application in 
this case.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against ratings in excess of 10 percent for the veteran's 
service-connected left and right knee disabilities.  The 
Board has reviewed the record in detail, and cannot identify 
any period during the pendency of this appeal in which higher 
evaluations could be warranted for either of these service-
connected disabilities.  See Fenderson, supra.  Therefore, 
the benefit sought on appeal is denied.

C.  Increased rating for chronic tendonitis of right rotator 
cuff

The veteran's chronic tendonitis has been evaluated as 20 
percent disabling under the criteria of 38 C.F.R. § 4.71a, DC 
5204 (tenosynovitis).  Under this code, tenosynovitis will be 
rated on limitation of motion of the affected part as 
degenerative arthritis.

As discussed in detail above, degenerative arthritis, in 
turn, is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Note (2) 
of DC 5003 states that the 20 percent and 10 percent ratings 
based on X-ray findings under DC 5003 will not be utilized in 
rating conditions under DC 5013.

Under DC 5201, which pertains to limitation of motion of the 
arm, limitation of motion to 25 degrees warrants a 40 percent 
rating for the major extremity and a 30 percent evaluation 
for the minor extremity.  Limitation of motion midway between 
the side and shoulder level warrants a 30 percent evaluation 
for the major extremity and 20 percent for the minor 
extremity.  Limitation of motion at shoulder level warrants a 
20 percent rating for either the major or minor extremity.  
Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, and zero degrees to 90 
degrees in both external and internal rotation.  38 C.F.R. § 
4.71, Plate I (2001).

The Board finds that the preponderance of the evidence is 
against the assignment of a rating in excess of 20 percent 
for the veteran's service-connected tendonitis of the right 
rotator cuff.  In reaching this conclusion, the Board has 
found the most probative evidence of record to be the results 
of his numerous orthopedic examinations, which show that his 
tendonitis is manifested by no more than 90 degrees of 
abduction in the right shoulder.  This finding is consistent 
with no more than a 20 percent disability rating under the 
criteria of DC 5201.  

In order to warrant the next highest evaluation of 30 
percent, the evidence would have to show that limitation of 
motion in the arm is limited to midway between the side and 
shoulder level.  However, the Board notes that, although his 
March 2000 examination revealed limitation to 90 degrees 
abduction, previous VA examination consistently showed that 
he had full range of motion in this joint, as did subsequent 
examination in April 2001.  Similarly, physical examination 
has also consistently shown that there is no limitation in 
internal and external rotation, and no limitation in 
elevation.  See the results of examinations in February 1994, 
December 1994, March 1996, March 2000, and April 2001.  In 
light of the aforementioned evidence, the Board concludes 
that the preponderance of the evidence is against an 
increased evaluation under the criteria of DC 5201.

The Board notes in passing that, although elevation was found 
to be limited to only 135 degrees on one occasion, which was 
during his December 1999 VA examination, this finding is 
consistent with no more than a 20 percent disability rating 
under DC 5201.

The Board has considered whether an increased evaluation may 
be warranted based upon functional loss due to pain under 38 
C.F.R. § 4.40 or functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca, supra.  However, 
although the veteran has reported experiencing fatigability 
and lack of endurance, repeated VA examination has failed to 
reveal any objective evidence of weakness or incoordination.  
Similarly, examination has also failed to reveal any 
objective evidence of swelling, deformity, or atrophy of 
disuse.  Although evidence of pain on motion was found during 
the veteran's March 2000 examination, it appears that such 
pain was not reported until after his arm was raised past 90 
degrees.  Thus, the limitation in motion caused by pain has 
already been compensated by the assignment of a 20 percent 
evaluation under the criteria of DC 5201.  Furthermore, the 
Board believes that, to the extent that he also experiences 
fatigability and lack of endurance, these symptoms have also 
been adequately compensated by the assignment of a 20 percent 
rating.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the shoulder.  However, there is no evidence 
that the veteran has ever been diagnosed with ankylosis of 
the shoulder.  Thus, 38 C.F.R. § 4.71a, DC 5200 is not for 
application.  In addition, there is no also evidence 
indicating that the veteran has any impairment in the 
humerus, clavicle, or scapular; and X-rays taken in February 
1994, December 1999, and April 2001 were pertinently negative 
for any abnormalities in the right shoulder.  Thus, the Board 
finds that Diagnostic Codes 5202 and 5203 also do not apply.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against a rating in excess of 20 percent for the veteran's 
service-connected tendonitis of the right rotator cuff.  
Consideration has also been given to assigning a staged 
rating; however, at no time during the period in question has 
the veteran shown disablement greater than the assigned 
rating.  See Fenderson, supra.  Therefore, the benefit sought 
on appeal must be denied.

D.  Increased rating for bronchitis

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating respiratory disorders, as set forth in 38 C.F.R. § 
4.97.  See 61 Fed. Reg. 46,720 (1996).  These changes became 
effective on October 7, 1996.  38 C.F.R. § 4.97 (2001).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas, 1 Vet. App. at 311; 
VAOPGCPREC 3-2000 (opinion of VA General Counsel that the 
decision in Karnas is to be implemented by first determining 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of that change, and that the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.)  See Rhodan v. West, 12 Vet. 
App. 55, 57 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. 
Oct. 28, 1999) (unpublished opinion) (VA may not apply 
revised schedular criteria to a claim prior to the effective 
date of the amended regulations).  See also 38 U.S.C.A. § 
7104(c) (West 1991); 38 C.F.R. § 14.507 (2001) (precedential 
opinions of VA's General Counsel are binding on the Board).

The Board notes that the RO provided the veteran with notice 
of the revised regulations in the September 2000 SSOC.  Thus, 
the Board finds that we may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old version of DC 6660, a 10 percent evaluation is 
warranted for a moderate bronchitis, with considerable night 
or morning cough, slight dyspnea on exercise, and scattered 
bilateral rales.  A 30 percent evaluation was assigned for a 
moderately severe bronchitis, with a persistent cough at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest, 
and evidence of beginning chronic airway obstruction.  A 60 
percent evaluation is warranted for severe bronchitis, with a 
severe productive cough and dyspnea on slight exertion and 
pulmonary function testing indicative of a severe ventilatory 
impairment.  A 100 percent rating is assigned when the 
bronchitis is pronounced, with copious productive cough and 
dyspnea at rest, pulmonary function testing showing a severe 
degree of chronic airway obstruction, with symptoms of 
associated severe emphysema or cyanosis and findings of right 
sided heart involvement.

Under the amended version of DC 6600, effective on and 
subsequent to October 7, 1996, a 10 percent rating may be 
assigned for chronic bronchitis with FEV-1 of 71 to 80 
percent predicted; or FEV-1/FVC of 71 to 80 percent; or DLCO 
(SB) 56 to 65 percent predicted.  A 30 percent rating 
requires FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 
56 to 70 percent; or DLCO (SB) 56 to 65 percent predicted.  A 
60 percent rating requires FEV-1 of 40 to 55 percent 
predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 
40 to 55 percent predicted; or a maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent rating requires FEV-1 less than 40 percent predicted 
value; or FEV-1/FVC less than 40 percent; or DLCO (SB) less 
than 40 percent predicted; or a maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); or cor pulmonale (right heart 
failure); or right ventricular hypertrophy; or pulmonary 
hypertension (shown by Echo or cardiac catheterization); or 
episode(s) of acute respiratory failure; or requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6600 (2001).

At the outset of this discussion, the Board notes that the 
Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to service connection, and a later claim 
for an increased rating.  See Fenderson, supra.  The Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found -- a practice known as assigning "staged" 
ratings.  In this case, the RO has apparently found that such 
staged ratings are appropriate, as it has assigned a 
10 percent disability rating for the period prior to 
September 2, 1999, and a 30 percent disability evaluation for 
the period on and after September 2, 1999.  Therefore, in the 
interest of clarity, the Board will separately discuss 
whether an increased evaluation is warranted for either of 
these two periods.  In addition, in accordance with the 
Court's holding in Fenderson, the Board will also consider 
the possibility of whether additional "staged" ratings are 
warranted for any time period since the date on which the 
veteran filed his initial claim for service connection.

After reviewing the complete record, the Board finds that the 
competent and probative evidence supports the assignment of a 
30 percent disability rating under the old criteria for the 
period prior to September 2, 1999.  In essence, the Board 
believes that the competent and probative evidence 
demonstrates that the veteran's bronchitis was manifested by 
a persistent cough and some expectoration, with considerable 
dyspnea on exercise during this period, so as to warrant the 
assignment of a 30 percent evaluation under the old criteria 
of DC 6600.  We believe this conclusion to be consistent with 
the reports of his numerous VA respiratory examinations, 
which show that he consistently complains of a persistent 
cough with sputum, and dyspnea on exertion throughout this 
period.  Furthermore, there is also evidence of the 
beginnings of chronic airway obstruction, in the form of the 
December 1994 VA examiner's specific finding of such.  

In short, the Board finds that the aforementioned evidence 
demonstrates a degree of occupational and social impairment 
which "more nearly approximates" the criteria for a 30 
percent rating rather than a 10 percent rating under the old 
criteria.  38 C.F.R. §§ 4.7, 4.21.  The Board finds the 
manifestations of the veteran's disability which support a 30 
percent disability, such as a persistent cough, 
expectoration, and dyspnea, to be more significant and have a 
greater impact on his ability to function than those which do 
not meet the criteria for a 30 percent evaluation.

The Board further finds that the preponderance of the 
competent and probative evidence is against the assignment of 
a rating in excess of 30 percent for the period prior to 
September 2, 1999.  With respect to the old criteria, the 
Board believes that the veteran's cough and dyspnea were not 
shown to be so severe as to warrant a 60 percent evaluation, 
and that pulmonary function tests were not shown to be 
indicative of ventilatory impairment.  With respect to the 
new criteria, the Board notes that the results of pulmonary 
function tests performed in December 1994 and November 1997 
do not meet the criteria for an evaluation in excess of 30 
percent.

In regard to the period on and after September 2, 1999, the 
Board finds that the preponderance of the evidence is against 
the assignment of a rating in excess of 30 percent under both 
the new and old criteria.  In reviewing his claim under the 
new criteria, the Board finds the most probative evidence to 
be the report of his September 1999 pulmonary function tests, 
which revealed an FEV-1 predicted percentage of 96.6, FEV-
1/FVC predicted percentage of 68, and DLCO (SB) predicted 
percentage of 126.2.  We believe these findings to be 
consistent with a 30 percent disability rating, and no more, 
under the new criteria of DC 6600.  With respect to the old 
criteria, the Board believes that medical evidence of record 
for the period on and after September 2, 1999, does not 
demonstrate that his cough and dyspnea are so severe as to 
warrant a 60 percent evaluation.  In addition, the Board 
notes that pulmonary function testing during this period was 
not shown to be indicative of ventilatory impairment.  In 
light of the aforementioned evidence, the Board concludes 
that the preponderance of the evidence is against granting a 
rating in excess of 30 percent for the period on and after 
September 2, 1999.

In summary, the Board finds that the competent and probative 
evidence of record supports the assignment of a 30 percent 
disability rating prior to September 2, 1999.  The Board 
further finds that the preponderance of the evidence is 
against the assignment of a rating in excess of 30 percent at 
any time since September 2, 1999.  See Fenderson, supra.

E.  Increased rating for PTSD

Effective November 7, 1996, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including PTSD.  
61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 
4.130).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  See Karnas, supra; see 
also VAOPGCPREC 3-2000.

The Board notes that the RO provided the veteran with notice 
of the revised regulations in the September 2000 SSOC.  Thus, 
the Board finds that it may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard, supra. 

Before November 7, 1996, the VA Schedule for rating PTSD read 
in pertinent part as follows:

100% -- The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70% -- Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.

50% -- Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

38 C.F.R. § 4.132, DC 9411 (1996).

On and after November 7, 1996, the VA Schedule has read in 
pertinent part as follows:

100% -- Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70% -- Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

50% -- Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

38 C.F.R. § 4.130, DC 9411 (2001).  

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. 4.6 (2001).  It should also be noted 
that use of terminology such as "moderate" and "severe" by 
VA examiners and others, although evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§§ 4.2, 4.6 (2001).

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships. 

Having reviewed the complete record in this case, and for the 
reasons and bases set forth below, the Board believes that 
the competent and probative evidence of record supports the 
assignment of a 70 percent disability under both the new and 
old criteria of DC 9411.  Specifically, the Board believes 
that the competent and probative evidence of record reveals 
that the veteran's ability to establish and maintain 
effective or favorable relationships is severely impaired, so 
as to warrant a 70 percent disability rating under the old 
criteria of DC 9411.  Moreover, the Board finds that the 
competent and probative evidence also shows that the 
veteran's PTSD is manifested by impaired impulse control and 
near continuous depression, so as to warrant a 70 percent 
disability rating under the new criteria of DC 9411.

The Board recognizes that there is evidence of record which 
does not support a rating of 70 percent under the new 
criteria of DC 9411.  For example, there is no evidence of 
suicidal ideation, and no indication that the veteran engages 
in obsessional rituals that interfere with his routine 
activities.  There is also no evidence of intermittently 
illogical, obscure, or irrelevant speech, and no indication 
that he has demonstrated spatial disorientation.  Similarly, 
there is also no evidence of neglect of personal appearance 
and hygiene.  

However, the Board finds that the weight of the evidence 
supports a 70 percent disability rating for the veteran's 
PTSD under the new criteria.  In reaching this conclusion, 
the Board found the most probative evidence of record to be 
the reports of his VA psychiatric examinations, which 
consistently revealed that he was experiencing increased 
irritability, and that he was becoming prone to anger 
outbursts.  For example, the Board notes that a tendency 
towards irritability was noted in VA examinations conducted 
in March 1996, November 1997, and October 1999.  In addition, 
these examinations also showed that his irritability was 
causing him increasing problems at work, and, in October 
1999, it was noted that he had experienced anger outbursts at 
his job.  

Furthermore, the evidence also demonstrates that he 
experiences near continuous depression, as explained by the 
November 1997 VA psychiatrist.  In his report, the 
psychiatrist indicated that the veteran was experiencing 
severe hopelessness, and that he was unable to establish and 
maintain effective relationships.  This is consistent with 
other medical evidence of record, which shows the 
difficulties he has had in maintaining relationships with 
women, his tendency towards isolation, and his difficulties 
with coworkers.  In addition, the record shows that he also 
experiences flashbacks and nightmares of Vietnam, and that he 
has ongoing sleep problems. It has also been repeatedly noted 
that the veteran experiences recurring anxiety and panic 
attacks.

In light of these symptoms, the Board believes that the 
competent and probative evidence of record demonstrates a 
degree of disability that more closely approximates the 
criteria for a 70 percent disability rating under the new 
criteria.  38 C.F.R. §§ 4.7, 4.21.  Similarly, because the 
evidence of record has demonstrated an inability to establish 
and maintain effective relationships, the Board finds that a 
70 percent disability rating is also warranted under the old 
criteria for PTSD.

The Board has considered whether a higher disability rating, 
100 percent, might be warranted for the veteran's PTSD under 
either the new or old criteria.  However, after reviewing the 
evidence of record, the Board can find no indication that the 
veteran suffers from a degree of symptomatology so severe as 
to result in total occupational and social impairment.  
Specifically, the Board can find no evidence that the veteran 
has exhibited any gross impairment in thought processes or 
communication or that he has ever experienced persistent 
delusions or hallucinations.  Furthermore, the Board can also 
find no indication that he has ever exhibited an inability to 
perform the normal activities of daily living, no evidence 
that he has ever reported experiencing disorientation to time 
or place, and no evidence that he has ever experienced a 
degree of memory loss so as to forget the names of close 
relatives, his own occupation, or his own name.  In addition, 
although the evidence demonstrates that the veteran's 
symptoms have caused him many difficulties at his job, the 
evidence also shows that, despite these problems, he has been 
able to maintain fairly consistent employment at that same 
type of job for the past several years.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the assignment of a 100 percent disability rating for the 
veteran's PTSD under the new criteria.

Similarly, although the evidence does demonstrate that the 
veteran has a tendency toward isolation, the record does not 
show that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  The record also does not 
demonstrate that his PTSD is manifested by totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality.  In fact, despite the severe nature 
of some of his symptoms, the evidence shows that he has 
always been found to be alert and oriented times three, and 
that no evidence of psychotic behavior or impairment of 
thought processes has ever been found.  For these reasons, 
and because the evidence does not show that he is totally 
unable to obtain or retain employment, the Board finds that 
the preponderance of the evidence is against the assignment 
of a 100 percent evaluation under the old criteria for PTSD.

The Board notes that the veteran has contended that his panic 
attacks and agoraphobia should be rated separately from his 
service-connected PTSD.  However, under both the new and old 
criteria, anxiety disorder is rated using the same criteria 
as PTSD.  Thus, assigning separate disability ratings for the 
veteran's PTSD and panic disorder would violate the rule 
against pyramiding, by compensating the veteran twice for the 
same manifestations under different diagnostic codes.  
38 C.F.R. § 4.14 (2001).

In summary, the Board finds that, while the veteran may not 
have demonstrated all of the criteria for a 70 percent 
disability rating under both the new and old criteria of DC 
9411, the aforementioned evidence demonstrates a degree of 
occupational and social impairment which, as noted above, 
more nearly approximates the criteria for a 70 percent rating 
than for a 50 percent rating.  38 C.F.R. §§ 4.7, 4.21.  The 
Board finds the manifestations of the veteran's disability 
which support a 70 percent disability, such as impaired 
impulse control, near continuous depression, and an inability 
to establish and maintain effective relationships, to be more 
significant and to have a greater impact on his ability to 
function than those which do not meet the criteria for a 70 
percent evaluation.  Furthermore, the Board believes that the 
evidence discussed above allows for the assignment of a 70 
percent disability rating effective from October 5, 1993, the 
date of the veteran's claim of entitlement to service 
connection.  See Fenderson, supra.


ORDER

Entitlement to a rating in excess of 10 percent for a right 
knee disability is denied.

Entitlement to a rating in excess of 10 percent for a left 
knee disability is denied.

Entitlement to a rating in excess of 20 percent for chronic 
tendonitis of the right rotator cuff is denied.

A 30 percent evaluation is granted for chronic bronchitis, 
for the period from October 5, 1993, to September 2, 1999, 
subject to the statutes and regulations governing the payment 
of monetary benefits.

Entitlement to a rating in excess of 30 percent for chronic 
bronchitis, for the period on and after September 2, 1999, is 
denied.

A 70 percent evaluation for PTSD is granted, subject to the 
statutes and regulations governing the payment of monetary 
benefits.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

